Day, J.
i. practice: reliearing?1 decree. I. The court did not err in proceeding to enter a decree pursuant to the direction of this court, in accordance the opinion. The objections interposed by defendants are without merit. The court could not expected to withhold action upon the suggestion that defendant intended to petition for a rehearing. Upon the filing of such petition and order from a judge of this court, the procedendo would be recalled. That not having been done when the plaintiff moved for a decree, it was the duty of the court below to proceed pursuant to the order contained in the procedendo.
*440_. fatlon ifneel" deeds. *439II. Appellants complain of the order in the decree directing the clerk of the court- to enter on the margin of the *440records of the deeds that they are canceled by order of the court. There can be no objection to this part of the decree. The tax deed was set aside, and all the others based upon it became inoperative as muniments of title. It is a mere matter of convenience that there should be a marginal note on the record referring to the fact that the deeds had been canceled by order of court. This merely facilitates the examination of the condition of the title. There is no error in the record.
Affirmed.